I am unable to agree with the majority opinion. Reasonably construing and applying the statute, § 5648, Comp. Laws 1913, the writing here involved meets its requirements and constitutes a holographic will. The majority opinion says that the writing is lacking a sufficient date. I cannot agree. October, 1923, is a date. Judge Burke in his dissent has cited a great number of cases touching this question and I will not burden the record by a further reference to authorities.
I think further that the writing expresses Mrs. Street's testamentary purpose. Considering the instrument in the light of those circumstances which are competent to be considered, it is clear that she intended by it to dispose of her property therein described, such disposition to take effect after her death. That the writing is inartistic and informal is beside the question since her testamentary intent thus appears. See Noble v. Fickes,230 Ill. 594, 13 L.R.A.(N.S.) 1203, 82 N.E. 950, *Page 663 
12 Ann. Cas. 282; Clay v. Layton, 134 Mich. 317, 96 N.W. 458; Ferris v. Neville, 89 Am. St. Rep. 480, and note (127 Mich. 444, 54 L.R.A. 464, 86 N.W. 960); Underhill, Wills, § 37, et seq.
The judgment of the district court should be affirmed.